Title: From John Adams to Oliver Wolcott, Jr., 15 April 1797
From: Adams, John
To: Wolcott, Oliver, Jr.



Philadelphia April 15. 1797

The President of the United States requests the Secretary of the Treasury, to commit to writing in detail, and report to the President as early as may be convenient, such Particulars as the Secretary may think necessary  or Kreliant to be inserted in the Presidents Speech at the opening of the ensuing Congress, under the heads
1. of Such Things as ought to be communicated to Congress concerning the state of the Union
2. of Such Measures as ought to be recommended to Congress for their Adoption.
And the Presidents desire is that the Secretary would not confine himself to matters merely within the Treasury department, but give himself a liberal Latitude, but both in Relation to the other Departments and to the illustrations and Reasonings in support of his opinions.
The President also requests the Secretary to report to him his opinion, of the Articles which ought to be inserted in the Instructions, of an Ambassador Envoy ordinary or Extraordinary or Minister Plenipotentiary to be sent to France, upon Supposition it should be deemed consistent with the Dignity Honour and Interest of the United States to Send another Mission to that Power

John Adams